DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Regarding Applicants argument, see Remarks Page 7, disclosing “Sakai requires 3 sensors (33a, 33b, and 33c) for detection, whereas claim 1 recites only a sensor configured to detect”.  Examiner disagrees.  Examiner relied on sensor device 33 for teaching the claimed sensor configured to detect.
Regarding Applicant’s argument, see Remarks Page 7, disclosing “there is no-predefined angle (for detection) in the instant invention”.  Examiner agrees, similarly to amended Claim 1 failing to disclose a pre-defined angle for detection in the instant application.
Regarding Applicant’s argument, see Remarks Page 7, disclosing “The Office Action’s position is that a skilled artisan, in view of Sakai’s teaching (sensor signals output are offset from each other by an angle of 120°), would have arrived in the instant invention (an angle is from 90 degrees to 270 degrees). However, the Office Action's asserted modification would have rendered Sakai's invention unsatisfactory for its intended purpose.”.  Examiner disagrees.  The Office Action, see Non-Final Rejection 03/15/2022, disclosed Sakai teaching a sensor placed so that an angle between the direction of the first magnetic flux and the direction of the second magnetic flux is from 90 degrees to 270 degrees, further clarified in Applicant’s Specification Page 14 Line 20- Page 14 Line 22 as larger than 90 degrees and smaller than 270 degrees.  Sakai teaches an angle between sensors 33b and 33c is 120 degrees, larger than 90 degrees and smaller than 270 degrees without modification, therefore Sakai discloses the limitations of amended and claimed in Claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sakai (US20110068780), hereinafter ‘Sakai’.
Regarding Claims 1-3 and 10, Sakai teaches a position sensor comprising: a magnet (Fig. 1, magnetic rotor 21) configured to move together with a moving body (Fig. 1, 25, rotary shaft 25; Para [0040]) and generate a first magnetic flux (Fig. 3A, magnetic field from north to south pole of magnet rotor 31 generate field in anti-clockwise direction) and a second magnetic flux (Fig. 3A, magnetic field from south to north pole of magnet rotor 31 generate field in clockwise direction), the first magnetic flux being along a specific movement direction of the moving body (Fig. 3A anti-clockwise direction), the second magnetic flux being along an opposite direction to the specific movement direction of the moving body (Fig. 3A clockwise direction); and a sensor (Fig. 3A, sensor device 33 having 33a-33c) configured to detect a direction of the first magnetic flux (Fig. 3A, sensor device 33b detect magnetic field from north to south pole of magnet rotor 31  generated in anti-clockwise direction) and a direction of the second magnetic flux (Fig. 3A, sensor device 33c detect magnetic field from south to north pole of magnet rotor 31 generated in anti-clockwise direction), wherein the magnet is configured by at least one magnet having at least two pairs of magnetic poles to be paired formed thereon (Para [0042] he number of magnetic poles of the magnet rotor 31, including both the N-poles and the S-poles, is set to "10"); and the sensor is placed so that an angle between the direction of the first magnetic flux and the direction of the second magnetic flux, which are detected thereby, is from 90 degrees to 270 degrees (Fig. 3a, angle between sensors 33b and 33c is 120 degrees).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US20110068780), hereinafter ‘Sakai’ as applied to claims 3 and 10 above, and further in view of Hino et al. (US 20060081218).

Regarding Claims 4 and 5, Sakai fails to disclose the magnet has an end surface along a plane substantially orthogonal to a rotation axis in the specific rotation direction of the moving body, and has the at least two pairs of magnetic poles to be paired formed on the end surface; and the sensor is placed so as to face the end surface.
Hino teaches a magnet (Fig. 3, 17) has an end surface along a plane substantially orthogonal to a rotation axis in the specific rotation direction of the moving body (Fig. 3, L1 the plane of magnet 17 lies orthogonal to the rotation axis L1), and has the at least two pairs of magnetic poles to be paired formed on the end surface (as shown in Fig. 6, magnet 17 having multiple poles, four poles of Claim 5); and the sensor is placed so as to face the end surface (Fig. 6, sensors 21 and 22 placed radially outward from magnet 17 with regard to rotation axis L1 and end surface of magnet 17 within 11, further shown in Fig. 2; Para [0033]) for the benefit of determining the position via an accelerator control, such as a twist grip, and to control an engine or motor in accordance with the operator demand evidenced by the position of the accelerator control (Fig. 3, 6 and Para [0033]).
Therefore it would have been obvious to one having ordinary skill before the effective filing date to combine and provide the magnet having an end surface along a plane substantially orthogonal to a rotation axis in the specific rotation direction of the moving body, and has the at least two pairs of magnetic poles to be paired formed on the end surface; and the sensor is placed so as to face the end surface for the benefit of determining the position via an accelerator control, such as a twist grip, and to control an engine or motor in accordance with the operator demand evidenced by the position of the accelerator control as taught by Hino in (Fig. 3, 6 and in Para [0033], Abstract).

Regarding Claim 11, Sakai fails to disclose detecting an influence of an external magnetic field based on a detection value of the detected direction of the first magnetic flux and a detection value of the detected direction of the second magnetic flux.
Nomura teaches detecting an influence of an external magnetic field based on a detection value of the detected direction of the first magnetic flux and a detection value of the detected direction of the second magnetic flux (Para [0068] two outputs which differ in phase by an amount corresponding to the angle .theta. are obtained by the Hall element 30a and the Hall element 30b) for the benefit of determining that a malfunction occurs in either one of the Hall elements 30a, 30b or in both Hall elements 30a, 30b. when the differential between two outputs is calculated, and when an abnormal value is recognized Para [0068].
Therefore it would have been obvious to one having ordinary skill before the effective filing date to combine and provide detecting of an influence of an external magnetic field based on a detection value of the detected direction of the first magnetic flux and a detection value of the detected direction of the second magnetic flux for the benefit of determining that a malfunction occurs in either one of the Hall elements 30a, 30b or in both Hall elements 30a, 30b. when the differential between two outputs is calculated, and when an abnormal value is recognized as taught by Nomura in Para [0068].

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20110068780), hereinafter ‘Sakai’ in view of Hino et al. (US 20060081218) as applied to claim 6 above and further in view of Nomura et al. (US 20130257416), hereinafter ‘Nomura’.

Regarding Claims 7 and 8, Sakai in view of Hino fail to disclose a detector configured to detect an influence of an external magnetic field based on a detection value, and change in a preset relation between of Claim 8, of the direction of the first magnetic flux detected by the sensor and a detection value of the direction of the second magnetic flux detected by the sensor.
Nomura teaches a detection device including a rotor wherein a detector is configured to detect an influence of an external magnetic field based on a detection value, and change in a preset relation between of Claim 8, of the direction of the first magnetic flux detected by the sensor and a detection value of the direction of the second magnetic flux detected by the sensor (Para [0068] two outputs which differ in phase by an amount corresponding to the angle .theta. are obtained by the Hall element 30a and the Hall element 30b) for the benefit of determining that a malfunction occurs in either one of the Hall elements 30a, 30b or in both Hall elements 30a, 30b. when the differential between two outputs is calculated, and when an abnormal value is recognized Para [0068].
Therefore it would have been obvious to one having ordinary skill before the effective filing date to combine and provide a detector configured to detect an influence of an external magnetic field based on a detection value of the direction of the first magnetic flux detected by the sensor and a detection value of the direction of the second magnetic flux detected by the sensor for the benefit of determining that a malfunction occurs in either one of the Hall elements 30a, 30b or in both Hall elements 30a, 30b. when the differential between two outputs is calculated, and when an abnormal value is recognized as taught by Nomura in Para [0068].

Regarding Claim 9, Sakai fails to explicitly disclose wherein the moving body is a throttle grip of a vehicle.
Hino discloses wherein the moving body is a throttle grip of a vehicle (Para [0021-0022] twist grip device applied to a number of vehicles which can be used to control throttle) for the benefit of controlling throttle position or the output of an associated drive member, such as an engine or an electric motor.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to combine and provide the moving body ss a throttle grip of a vehicle for the benefit of controlling throttle position or the output of an associated drive member, such as an engine or an electric motor as taught by Hino in Para [0021-0022].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868